Citation Nr: 1745602	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left shoulder condition as secondary to the service-connected disability of bursitis and degenerative joint disease, right shoulder.

2.  Entitlement to an increased disability rating for degenerative osteoarthritis, lumbar spine, currently rated as 10 percent disabling.  

3.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967 and from December 1981 to June 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2012, November 2012 and February 2013 rating decisions of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

A video conference hearing was held before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of the hearing is of record.

The Board notes that the Veteran filed his intent to appeal the RO's January 2012 denial of entitlement to service connection for tinnitus in February 2012.  A Statement of the Case (SOC) was issued in April 2012.  Thereafter, in April 2012, the Veteran submitted a request to withdraw the issue, which the RO acknowledged the same month.  However, in December 2012, the RO received a statement from the Veteran requesting that his appeal for service connection for tinnitus be reinstated.  The RO classified this as a submission in lieu of a VA Form 9, and proceeded processing the appeal.

In June 2012, the record shows that the Veteran submitted a request for his military treatment records from June 1964 to June 1967.  While there is no indication in the record that the Veteran was provided with these records, the Board will proceed with adjudication for the following reasons.  First, as discussed below, the Board is granting the Veteran's claim, so there is no prejudice to the Veteran.  Second, at the time the request for records was received, the issue of entitlement to service connection for tinnitus had been withdrawn and was no longer on appeal.  And third, since this correspondence was received by the RO more than five years ago, the Veteran has been afforded a hearing and neither he nor his representative have again expressed a desire to obtain these records.  In consideration of these reasons, particularly that there will be no prejudice to the Veteran, the Board will proceed with adjudication.


FINDINGS OF FACT

1.  In May 2017, prior to the promulgation of a Board decision, the Veteran requested that his appeal regarding the issue of entitlement to service connection for a left shoulder condition as secondary to the service-connected disability of bursitis and degenerative joint disease, right shoulder be withdrawn.

2.  In October 2014, prior to the promulgation of a Board decision, the Veteran requested that his appeal regarding the issue of an increased disability rating for degenerative osteoarthritis of the lumbar spine be withdrawn.

3.  In a May 2008 decision, the Board denied the Veteran's claim for service connection for tinnitus; the Veteran did not appeal this decision.

4.  The evidence received since the May 2008 rating decision is not cumulative of the evidence at the time of the prior final denial of service connection for tinnitus, and raises a reasonable possibility of substantiating the claim.

5.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal regarding the issue of entitlement to service connection for a left shoulder condition as secondary to the service-connected disability of bursitis and degenerative joint disease, right shoulder, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for the withdrawal of the appeal regarding the issue of entitlement to an increased disability rating for degenerative osteoarthritis of the lumbar spine, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  A May 2008 rating decision, which denied the issue of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  New and material evidence sufficient to reopen the previously denied issue of entitlement to service connection for tinnitus has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  Resolving doubt in favor of the Veteran, tinnitus was incurred in active duty military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102 , 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In correspondence received in May 2017, the Veteran and his representative expressed the Veteran's intent to withdraw the appeal regarding the claim for entitlement to service connection for the left shoulder secondary to the right shoulder.  He expressly stated "I wish to withdraw my appeal for service connection of the left shoulder secondary to the right shoulder."  This was reiterated at the May 2017 video conference hearing before the undersigned VLJ.  Moreover, in correspondence dated in October 2014, the Veteran stated he wished to withdraw his appeal as to the issue of the disability rating for degenerative osteoarthritis of the lumbar spine.  At the time of the October 2014 and May 2017 statements, the Veteran had already perfected his appeal as to both issues.  The Board finds that the intention of the Veteran to withdraw these issues before the Board is clear.  Thus, there are no allegations of error of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters and they are dismissed.

VA's Duty to Notify and to Assist

The Veteran's claim for entitlement to service connection for tinnitus is being granted herein.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (c).  However, if new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b). Thus, finality will not attach to a rating decision where new and material evidence is received within the one-year appeal period.

Review of the file shows that entitlement to service connection for tinnitus was denied in a May 2008 rating decision based on a determination that the medical evidence of record failed to show that this disability was clinically diagnosed.  The Veteran was notified of this decision via correspondence dated June 10, 2008.  This rating decision was not appealed and thus became final.

Since the May 2008 denial, the Veteran was afforded a VA examination in November 2011 in which he reported tinnitus.  In addition, VA treatment records indicate that the Veteran has complained of tinnitus.  The Veteran is fully competent to testify as to observable symptoms (such as ringing of the ears) and to diagnose simple medical conditions such as tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds that the Veteran has submitted evidence pertaining to a present disability, a previously unestablished fact needed to substantiate the underlying claim.  As such the evidence submitted is new and material and the claim must be reopened.

The Board finds that the Veteran has submitted new and material evidence and the issue of entitlement to service connection for tinnitus is reopened.

Service Connection

Having reopened the issue of entitlement to service connection for tinnitus, the Board will address this issue on the merits.

The Veteran seeks service connection for tinnitus.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Some chronic diseases, including organic diseases of the nervous system such as tinnitus, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303 (b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As described above, the Veteran reported tinnitus in his November 2011 VA examination and he is competent to report these symptoms, as tinnitus is a disability that is fully observable through the senses and requires no specialized testing to diagnose.  See Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, his lay statements satisfy the first element of service connection, a current disability. 

Second, at the May 2017 video conference hearing, the Veteran described several events in service in which he was exposed to loud noise while in service.  Specifically, he points to six air shows in Grand Junction, Colorado, two day events that lasted 12 hours and at which he was exposed to jet noise.  In addition, he described being a platoon sergeant in a mechanized infantry unit and training NCO for 60 man mechanized infantry, which included missile systems mounted on a 901 ITV track vehicle.  He described launching live missiles, as well as M-80's to simulate the sound of a missile taking off.  In addition to these experiences, he also reported experiencing rifle ranges, combat training exercises, which included artillery, low level support aircraft and including at one time, two F-104's very close to the ground.  The Veteran's DD 214 shows that he earned an expert marksmanship qualification badge.  The Board will accept that the Veteran was exposed to hazardous noise in service.  Therefore, the second element of service connection is met. 

Finally, concerning the third element of service connection, evidence of a nexus between the Veteran's tinnitus and his service, in the November 2011 VA examination report, the examiner opined that it was less likely than not that the Veteran's tinnitus was a result of military noise exposure.  Specifically, the examiner pointed to conflicting information provided by the Veteran regarding the onset of his tinnitus.  In his February 2012 Notice of Disagreement, the Veteran disagreed with this assessment by the examiner and pointed to several incidents of noise exposure while in service.  He also indicated that his post-service civilian employment, which included operating a UPS delivery truck, working on a freight dock, office and desk work, and schooling, did not involve loud noise exposure.

The Board finds the Veteran competent and credible in his allegations of what occurred in service and thereafter regarding his noise exposure.  Therefore, the Board finds that the evidence is in equipoise as to whether the Veteran's tinnitus was incurred in service.  Because the relevant evidence is in equipoise, the Board resolves all reasonable doubt in the Veteran's favor, and finds that it is at least as likely as not that his bilateral hearing loss disability and tinnitus are related to active duty service.  Service connection is warranted.


ORDER

The issue of entitlement to service connection for left shoulder condition as secondary to the service-connected disability of bursitis and degenerative joint disease, right shoulder is dismissed.

The issue of entitlement to an increased disability rating for degenerative osteoarthritis of the lumbar spine is dismissed.

The issue of entitlement to service connection for tinnitus is reopened.

The issue of entitlement to service connection for tinnitus is granted.


______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


